DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the remarks filed on 10/11/2022.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021 and 08/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 13-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mallinson (US 20140237277 A1), hereinafter Mallinson.

Regarding claim 1, Mallinson discloses a computer-implemented method of managing motion detection features on an electronic device (See at least Fig. 2, [0024] “FIG. 2 is a flow diagram describing a process for implementing one or more operations that are initiated by a non-tactile input signal that is detected by the client device platform 105 while the client device platform 105 is in a low-power state according to an aspect of the present disclosure.”), the computer-implemented method comprising: retrieving, by a processor from a sensor of the electronic device, a set of sensor data (See at least Fig. 2, item 261, [0028] “Software on low power CPU 147 may process the sensor data”); detecting a change in motion of a target relative to the electronic device based on analyzing, by the processor, the set of sensor data (See at least   [0031] “if the recorded non-tactile input is video data, then the algorithms may utilize object recognition or gesture recognition algorithms.”); caching the set of sensor data in a memory of the electronic device (See at least Fig. 2, items 265-266, [0015] “The one or more sensors may record non-tactile inputs and store them on the low-power memory.”); based on detecting the change in motion, initiating, by the processor, a supplemental motion recognition algorithm (See at least Fig. 2, [0032] “In instances where the first confidence score is equal to or above the first threshold level, then process 200 may continue to block 264, where the low-power processor 147 initiates an intermediate-power state.” [0045] “If the recorded non-tactile input is video data, then the second confidence score may be generated through the use of facial recognition algorithms, or advanced gesture recognition algorithms.” Mallinson discloses a secondary advanced gesture recognition algorithm); analyzing, by the supplemental motion recognition algorithm initiated by the processor, the set of sensor data that was cached in the memory (See at least Fig. 3, item 364, [0045] “The second confidence score may be generated through the use of one or more additional algorithms”); and based on analyzing the set of sensor data that was cached in the memory, confirming, by the supplemental motion recognition algorithm, the change in motion (See at least Figs. 2, 3, item “yes branch”).

Regarding claim 6, Mallinson, as shown above, discloses all of the limitations of claim 1. Mallinson additionally discloses retrieving, by the processor from an additional sensor of the electronic device, an additional set of sensor data; and analyzing, by the supplemental motion recognition algorithm, the additional set of sensor data (See at least [0040] “[0040] According to another additional aspect of the present disclosure, two or more sensors 146 may be utilized in order to record different types of non-tactile inputs that may be both compared to separate reference signals in order to generate the first confidence score. […] Additionally, video data may be recorded as a second non-tactile input and be subsequently analyzed with an object recognition algorithm, a gesture recognition algorithm, or both.”).

Regarding claim 7, Mallinson, as shown above, discloses all of the limitations of claim 1. Mallinson additionally discloses detecting the change in motion comprises: detecting the change in motion of the target relative to the electronic device based on analyzing, by an initial motion recognition algorithm executed by the processor, the set of sensor data (See at least [0039] “Additionally, the first confidence score may be refined by comparing the video data to a reference input that describes a physical motion. By way of example, the reference input may be a distinct gesture enacted by a human, such as, but not limited to the human waving their hand in front of their own face. A gesture recognition algorithm may then be used to determine if the desired motion of the hand moving in front of the face was recorded by the video camera.”).

Regarding claims 8 and 15, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claims 8 and 15 are rejected in the same or substantially the same manner as claim 1, shown above.

Regarding claims 13 and 14, applicant recites limitations of the same or substantially the same scope as claims 6 and 7.  Accordingly, claims 13 and 14 are rejected in the same or substantially the same manner as claims 6 and 7, shown above.

Regarding claim 16, Mallinson, as shown above, discloses all of the limitations of claim 5. Mallinson additionally discloses analyzing, by the initial motion recognition algorithm, the second set of first mode sensor data (See at least Fig. 3, items 361, 366, ‘no’, [0049] “Once the second confidence score has been generated, process 300 continues on to decision block 366. If the second confidence score is below a second threshold value then process 300 returns to block 361 and continues recording non-tactile inputs.” Mallinson discloses a looping process where data additional data is collected and the processing chain restarts.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson, in view of Tu (US 20160018872 A1), hereinafter Tu.

Regarding claim 2, Mallinson, as shown above, discloses all the limitations of claim 1. Mallinson does not explicitly disclose removing at least a portion of the set of sensor data that was cached in the memory, wherein at least the portion of the set of sensor data does not indicate motion. However, Tu, in the same or in a similar field of endeavor, discloses removing at least a portion of the set of sensor data that was cached in the memory, wherein at least the portion of the set of sensor data does not indicate motion (See at least Fig. 4, items 404, 410, [0063] “Received data can be buffered, e.g., using a circular buffer or FIFO or the like.” Tu discloses a buffer that removes data when a possible gesture is not present.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the managing motion detection features system disclosed by Mallinson with the data management system disclosed by Tu. One would have been motivated to do so in order to advantageously minimize storage space, thereby creating a more economically efficient system (See at least [0063]).

Regarding claim 3, the combination of Mallinson and Tu, as shown above, discloses all the limitations of claims 1 and 2. Mallinson does not explicitly analyzing the set of sensor data that was cached in the memory comprises: analyzing, by the supplemental motion recognition algorithm initiated by the processor, the set of sensor data having at least the portion removed therefrom. However, Tu, in the same or in a similar field of endeavor, discloses analyzing the set of sensor data that was cached in the memory comprises: analyzing, by the supplemental motion recognition algorithm initiated by the processor, the set of sensor data having at least the portion removed therefrom (See at least Fig. 4, items 404, 410,  416, [0063] “Received data can be buffered, e.g., using a circular buffer or FIFO or the like.” Tu discloses a buffer that removes data when a possible gesture is not present. Tu further discloses steps 410 and 416 which are algorithms set to analyze sensor data cached in memory.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the managing motion detection features system disclosed by Mallinson with the data management system disclosed by Tu. One would have been motivated to do so in order to advantageously minimize storage space, thereby creating a more economically efficient system (See at least [0063]).

Regarding claims 9-10, applicant recites limitations of the same or substantially the same scope as claims 2-3.  Accordingly, claim 9-10 are rejected in the same or substantially the same manner as claims 2-3, shown above.

Regarding claim 18, applicant recites limitations of the same or substantially the same scope as claims 2-3.  Accordingly, claim 18 is rejected in the same or substantially the same manner as claims 2-3, shown above.

Claims 4-5, 11-12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson, in view of Nicholson (US 20130194287 A1), hereinafter Nicholson.

Regarding claim 4, Mallinson, as shown above, discloses all the limitations of claim 1. Mallinson does not explicitly disclose retrieving, by the processor from the sensor of the electronic device, an additional set of sensor data; and analyzing, by the supplemental motion recognition algorithm, the additional set of sensor data. However, Nicholson, in the same or in a similar field of endeavor, discloses retrieving, by the processor from the sensor of the electronic device, an additional set of sensor data; and analyzing, by the supplemental motion recognition algorithm, the additional set of sensor data (See at least [0036] “A method may include processing that appends or concatenate information (e.g., gesture evidence) from a reverse analysis of buffered video data and a forward analysis of real-time video data to construct a gesture or string of gestures.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the managing motion detection features system disclosed by Mallinson with the additional data storage analysis system disclosed by Nicholson. One would have been motivated to do so in order to advantageously efficiently manage data and thereby provide for gesture detection with reduced resource demands which may improve computer performance and user experience (See at least [0005] As described herein, various technologies, techniques, etc., can optionally provide for gesture detection with reduced resource demands, which, in turn, may, for example, improve computing performance, user experience, etc.).

Regarding claim 5, the combination of Mallinson and Nicholson, as shown above, discloses all the limitations of claims 1 and 4. Mallinson does not explicitly disclose failing to detect an additional change in motion based on analyzing, by the supplemental motion recognition algorithm, the additional set of sensor data; and terminating the supplemental motion recognition algorithm. However, Nicholson, in the same or in a similar field of endeavor, discloses failing to detect an additional change in motion based on analyzing, by the supplemental motion recognition algorithm, the additional set of sensor data; and terminating the supplemental motion recognition algorithm (See at least Fig. 3, items 350-354, [0032] “As indicated, a process block 352 processes one or more samples of the sample block 350. A decision block 354 operates to decide if evidence of a gesture is present in one or more samples of video data. If the decision block 354 decides that evidence is not present, another sample may be taken upon return to the sample block 350.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the managing motion detection features system disclosed by Mallinson with the additional data storage analysis system disclosed by Nicholson. One would have been motivated to do so in order to advantageously efficiently manage data and thereby provide for gesture detection with reduced resource demands which may improve computer performance and user experience (See at least [0005] As described herein, various technologies, techniques, etc., can optionally provide for gesture detection with reduced resource demands, which, in turn, may, for example, improve computing performance, user experience, etc.).

Regarding claims 11-12, applicant recites limitations of the same or substantially the same scope as claims 4-5.  Accordingly, claim 11-12 are rejected in the same or substantially the same manner as claims 4-5, shown above.

Regarding claim 17, applicant recites limitations of the same or substantially the same scope as claim 4.  Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 4, shown above.

Regarding claims 19-20, applicant recites limitations of the same or substantially the same scope as claim 5.  Accordingly, claims 19-20 are rejected in the same or substantially the same manner as claim 5, shown above.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648